Citation Nr: 0411502	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  97-07 215	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Assistance in 
accordance with Chapter 35 of Title 38 of the United States 
Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
December 1960 and from November 1990 to June 1991, including 
service in the Southwest area of operations during the 
Persian Gulf conflict.  He died in June 1996.  The appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the appellant's claims for 
service connection for the cause of the veteran's death and 
Survivors' and Dependents' Assistance under Chapter 35 of 
Title 38 of the United States Code.  

The appellant testified at a hearing at the RO in January 
1997 in connection with her appeal.  A transcript of her 
testimony has been associated with the claims file.

In August 1997 the Board remanded the case to the RO for 
additional evidentiary development and readjudication, 
including initial adjudication of the appellant's claim for 
accrued benefits.  The RO subsequently continued its prior 
denial of service connection for the cause of the veteran's 
death and Survivors' and Dependents' Assistance and returned 
the case to the Board for further appellate review.  The RO 
took no action on the accrued benefits claim.  

In May 2003 the Board referred the case to the Veterans 
Health Administration (VHA) for a medical opinion necessary 
to resolve the issues on appeal.  A medical opinion was 
received in response to the request, and the appellant was 
furnished a copy and given a period of time in which to 
submit additional evidence or argument in light thereof.  No 
reply was received.  

The appeal as to this matter is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  


Preliminary Matter; Duties to Notify & to Assist

The adjudication of the present appeal is subject to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
effective November 9, 2000, which Congress enacted while the 
case was in remand status at the RO.  It appears that 
although the appellant's claim for increase was filed before 
November 9, 2000, the VCAA is applicable because the claim 
remains in a pending status before the Board and is therefore 
not yet final.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The VCAA among other changes, expanded the VA notification 
and duty to assist obligations owed to claimants.  The CAVC 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The record shows that the RO has not furnished the appellant 
a notice letter pursuant to the VCAA.  The Board believes 
that a remand is therefore required to accord the RO an 
opportunity to furnish the appellant a VCAA notice letter and 
provide any additional VA assistance required to comply with 
the VCAA.  


Accrued benefits

The veteran died in June 1996 as the result of interstitial 
pulmonary fibrosis.  At the time of his death, service 
connection was in effect for residuals of an injury to the 
left great toe with degenerative joint disease of the first 
metatarsophalangeal joint and ankle, evaluated as 10 percent 
disabling since June 1991, and for a left spermatocele, rated 
as noncompensable.  

At the time of his death the veteran was pursuing a claim for 
service connection for a number of disabilities, including 
several that were claimed to be manifestations of undiagnosed 
illness related to service in the Persian Gulf.  The claims 
were denied by the RO in an August 1995 rating decision, 
following which the veteran in October 1995 submitted a 
notice of disagreement "with your decision to deny my 
claim."  

The RO declined to accept the notice of disagreement as valid 
on the grounds that it did not specify the determinations 
with which he disagreed.  The veteran was advised that he had 
the remainder of the one-year period following the notice of 
the denial in which to submit a valid notice of disagreement.  
The veteran died before this period had expired.  

The claim for benefits filed during the veteran's lifetime 
did not survive his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  However, under 38 U.S.C.A. § 5121(a), the appellant 
is potentially entitled to accrued benefits based on the 
claim pending at the time of death.  Accrued benefits are 
defined as "periodic monetary benefits to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R. 3.1000(a) (2003); see also Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998) (for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision").  

The VA Form 21-534 "Application For Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse Or Child (Including Death Compensation If 
Applicable) filed by the appellant in July 1996 included a 
claim for accrued benefits that was never adjudicated.  The 
Board requested in its August 1997 remand that the RO 
adjudicate the claim, but no action to do so was undertaken 
while the case was in remand status.  The required action in 
this case therefore must include initial RO consideration of 
the accrued benefits claim.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should also adjudicate 
the issue of entitlement to accrued 
benefits based on the claim pending at 
the time of the veteran's death.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




